Citation Nr: 1542564	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-38 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from October 18, 2007, to February 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Veteran provided testimony at an April 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in April 2011 and March 2013, and was remanded for further development.  It is now returned to the Board.

An October 2011 rating decision granted a 70 percent rating for PTSD effective October 18, 2007, the date of the Veteran's claim, and a 100 percent schedular rating effective February 10, 2011.  The 100 percent rating represents a grant of the full benefit sought on appeal.  However, the issue of entitlement to an increased rating prior to the effective date of the 100 percent rating remains on appeal.


FINDINGS OF FACT

Prior to February 9, 2011, the occupational and social impairment resulting from the Veteran's PTSD manifested in deficiencies in most areas; but symptoms causing total occupational and social impairment were not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met or approximated prior to February 10, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2007 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently rated 70 percent disabling prior to February 9, 2011 under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

After a review of the evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 70 percent for PTSD from October 18, 2007, to February 9, 2011.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms for total occupational and social impairment are shown to be characteristic of the Veteran's PTSD prior to February 9, 2011.  

Prior to February 9, 2011, the Veteran's PTSD symptoms were manifested by ongoing symptoms of inability to establish and maintain effective relationships, unprovoked irritability with periods of violence, occupational and social impairment with reduced reliability and productivity, and anxiety; and those symptoms are commiserate with occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since October 18, 2007, effective date of the grant of service connection.  

In maintaining the 70 percent rating, the Board recognizes the Veteran's periodic suicidal ideation reported during the April 2010 hearing.  VA treatment records from October 2007 to February 2011 note he is a low risk for suicide or homicide.  A review of VA treatment records shows his attendance at weekly PTSD counseling sessions from 2009 to 2010, and increased difficulty at work manifested by poor concentration.  Lay statements from co-workers support the description of the Veteran's work difficulties and anger management.  During the Board hearing and in VA treatment records in March 2009 and August 2009, the Veteran indicated that he was charged with verbal patient abuse, but that he had been cleared of all charges.  

Further, a review of the Veteran's VA treatment records shows intermittent periods of anger at work throughout the appeal period as noted in VA treatment records in October 2007 and February 2008.  However, on VA examination in May 2008, the examiner noted the Veteran did not show total occupational and social impairment due to PTSD signs and symptoms.  On subsequent evaluations, VA examiners continued to find that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgement, thinking, family relations, work, mood, or school.  In a May 2009 VA treatment record, the Veteran indicated that while he continued to be concerned regarding his work, that his needs were attended to in a prompt manner when he voiced concerns.  As recently as January 2011, a VA examiner continued to describe his symptoms as moderate, while he was assigned GAF scores from 43 to 65 throughout the appeal.  According to the DSM-IV, GAF scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the assignment of a GAF score of 43 in November 2009 and February 2010 would suggest a different rating may be warranted, an examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  38 C.F.R. § 4.126(a)(2015).  The earliest indication from the record of the Veteran's total occupational and social impairment due to PTSD signs and symptoms was noted in the February 2011 VA examination report.

The VA treatment records show that the Veteran receives treatment for PTSD.  Those records show that the Veteran complains of symptoms consistent with the symptoms reported at the VA examinations and there is no indication from those records that the symptoms are more severe than what is documented in the VA records.  While the Veteran's manifestations of PTSD are consistent and increasing in severity during the period on appeal, there preponderance of the evidence is against a finding of total occupational and social impairment.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 70 percent for PTSD.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms for total occupational and social impairment are shown to be characteristic of the Veteran's PTSD.  Throughout the pendency of the claim, the Veteran has expressed increasing difficulty at work and a concern for his ability to concentrate at work.  However, that symptomology does not amount to total social and occupational impairment.  Although the Veteran expressed a desire to retire in a November 2008 VA treatment record, the Veteran reportedly maintained fully gainful employment during the period on appeal.  In sum, the Board finds the Veteran's psychiatric symptoms do not support the assignment of a 100 percent scheduler rating because total occupational and social impairment is not shown by the evidence of record, to include the VA examination reports and VA treatment records. 

Consideration has been given to assigning further staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned because total occupational and social impairment due to psychiatric symptomatology is not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD disability has not significantly changed and a uniform rating is warranted from October 18, 2007, to February 9, 2011.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 70 percent for PTSD from October 18, 2007, to February 9, 2011.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to an initial rating in excess of 70 percent for PTSD, from October 18, 2007, to February 9, 2011, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


